Citation Nr: 0531899	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-29 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
kidney and bladder disorder; and if so, whether entitlement 
is established.

2.  Entitlement to service connection for a kidney and 
bladder disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.

5.  Entitlement to service connection for pes planus.

(The issues of entitlement to an initial rating in excess of 
10 percent prior to September 30, 2003, for residuals of a 
cervical spine disability, and in excess of 20 percent 
thereafter; and whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a lumbar spine disability, will be 
addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.  Additional periods of military service have not 
been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The Board remanded this case in June 2004 and January 2005 
for further development, to include for the RO to issue a 
statement of the case to the veteran regarding the issue of 
whether to reopen the claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
kidney and bladder disorder.

The Board finds that, the April 2005 supplemental statement 
of the case qualifies as a "statement of the case" with 
respect to the issue of entitlement to service connection for 
a kidney disorder directly due to service and/or due to VA 
medical treatment.  The veteran filed a timely substantive 
appeal in May 2005, and both issues are now before the Board.  
The Board finds that the veteran is not harmed by this 
action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As explained in the Remand section below, the Board will send 
the issues of entitlement to service connection for a kidney 
disorder directly due to service or due to VA medical 
treatment to the for further development.  


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a kidney and bladder disorder in a 
July 2000 decision, which is final.  

2.  The new evidence submitted since the July 2000 RO 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  There is no evidence of hypertension, pseudofolliculitis 
barbae, and pes planus in service or for many years 
thereafter, and no competent evidence of a nexus between any 
currently diagnosed disorder and his period of active 
service.   


CONCLUSIONS OF LAW

1.  The July 2000 RO decision, which denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a kidney and bladder disorder, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2005).

2.  The evidence received since the July 2000 RO decision is 
new and material; thus, the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a kidney and bladder disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Service connection for hypertension, pseudofolliculitis 
barbae, and pes planus is not established.  38 U.S.C.A. §§ 
1110, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The record shows that the RO, in a rating decision dated July 
2000, denied the veteran's claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a kidney and bladder disorder, in which he did not 
initiate an appeal.  The rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a kidney and bladder 
disorder was received in January 2002, and evidence has been 
received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.  

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2005). 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R.  § 3.156(a) (2005). 

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In the July 2000 decision, the RO found that the evidence 
failed to establish any additional disability as the result 
of treatment from VA medical care. 

The evidence associated with the claims file since the RO 
issued its last final decision in July 2000 includes a large 
amount of VA and non-VA medical records, as well as written 
statements provided by the veteran and his representative and 
testimony provided by the veteran in June 2004.  The 
veteran's medical evidence and his testimony, as a whole, are 
material to an unestablished fact necessary to substantiate 
the claim - whether he developed a kidney and/or bladder 
disorder as a result of VA medical treatment.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decision makers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board thus finds that this new evidence is 
material to an unestablished fact necessary to substantiate 
the claim.

Furthermore, in light of the Remand for development regarding 
the veteran's separate claim for entitlement to service 
connection for a kidney and bladder disorder due to service, 
this issue is intertwined with the veteran's claim to reopen 
based on improper VA medical treatment. 

After reviewing the evidence of record, the Board finds that 
new and material evidence has been submitted since the last 
final decision of record in July 2000, and will address the 
issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a kidney and bladder 
disorder. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Given that the veteran's 
claim regarding his kidney and bladder involve similar facts, 
the Board finds that additional development is required, as 
set out in the Remand section below.

II. Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Some chronic diseases, 
including hypertension, is presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3) 
3.309(a).    

In this case, the veteran maintains that he developed 
hypertension, pseudofolliculitis barbae and pes planus as a 
result of service.  However, the Board notes that there is no 
evidence of these disorders documented in the veteran's 
service medical records.  The service records only provide 
evidence against his claims for service connection. 

In fact, despite the veteran's contentions, there is no 
medical evidence documenting hypertension, pseudofolliculitis 
barbae, or pes planus until many years after the veteran's 
separation from service.  Such facts weight heavily against 
this claim.     

Service connection may not be established based on chronicity 
in service or for disability first seen in service with 
continuous symptoms thereafter for a low back disorder or 
hypertension.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  In addition, the presumption of in-service 
incurrence for hypertension is not for application.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).  

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose the claimed 
disorders during service.  Thus, his personal opinion that he 
had these disorders during service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection. Given the lack of documentation of these 
disorders during service, or within the applicable 
presumptive period, the Board finds that the veteran's 
contentions lack probative value.  

The Board further notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board must find that service and post-service medical 
records provide evidence against this claim, as they indicate 
disorders that began many years after service.  Moreover, the 
Board finds no competent evidence of a nexus between the 
veteran's claimed hypertension, pseudofolliculitis barbae or 
pes planus and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension, 
pseudofolliculitis barbae, and pes planus.  38 U.S.C.A. § 
5107(b).  The appeal for these disorders is denied.  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2005) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the service-connection issues for 
hypertension, pseudofolliculitis barbae, and pes planus in a 
January 2002 decision.

The RO advised the veteran in letters dated in November 2003 
and July 2005 of what information and evidence was needed to 
substantiate his claims.  The letters also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

In both letters, the RO specifically explained the evidence 
it still needed from the veteran with respect to his claims:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the November 2003 and July 2005 notification 
letters, the Board finds that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a kidney and bladder 
disorder, the claim is reopened.

Service connection for hypertension, pseudofolliculitis 
barbae, and pes planus is denied.  


REMAND

Due to the complicated procedural development regarding the 
issues involving the veteran's claim for a kidney and bladder 
disorder on a direct basis and due to VA medical treatment, 
review of the claims folder fails to reveal any notice from 
the RO to the veteran that complies with VCAA requirements 
with respect to the issue of service connection for a kidney 
and bladder disorder.  The veteran's representative contends 
in the July 2005 Appellant's Brief that the veteran has not 
been properly notified with respect to these issues, and VA 
has not complied with VCAA    An issue such as this is 
routinely remanded by the Court of Veterans Claims to meet 
the requirements of the VCAA. 

Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his claims for kidney or 
bladder disease during service or as a 
result of VA medical treatment, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

2.  Then, after ensuring that any other 
necessary development is completed, the 
RO should readjudicate the claim.  If any 
such action does not resolve the case, 
issue the veteran and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


